                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


WALTER H. CARY, III,

                     Plaintiff,

v.                                                         Case No. 3:18-cv-989-J-39JRK

DETENTION DEPUTY HANNAH,
et al.,
                Defendants.
_______________________________

                                         ORDER
       This case is before the Court on limited remand from the Eleventh Circuit to

determine “whether [Plaintiff/Appellant] merits reopening of the appeal period under

Federal Rule of Appellate Procedure 4(a)(6).” See Order of USCA (Doc. 9; Remand

Order). Plaintiff filed his pro se Civil Rights Complaint on August 8, 2018 (Doc. 1). On

October 1, 2018, this Court dismissed Plaintiff’s case without prejudice under 28 U.S.C.

§ 1915(e)(2)(B) for abuse of the judicial process. See Order (Doc. 5). On the same day,

the Clerk entered judgment (Doc. 6) and mailed Plaintiff copies of the dismissal order and

judgment.1 To timely appeal, Plaintiff would have had to file a notice of appeal by October

31, 2018. See Fed. R. App. P. 4(a)(1)(A) (stating that a notice of appeal must be filed

within thirty days of entry of judgment). Plaintiff’s Notice of Appeal was mailed from the

Clay County Jail on December 19, 2018.2


1  Copies were sent to Plaintiff at the Clay County Jail, where he was detained when he
filed his Complaint. The docket reflects the copies mailed to Plaintiff were not returned to
the Court as undeliverable. See docket.
2Pursuant to Federal Rule of Appellate Procedure 4(c)(1), Plaintiff, who is a pretrial
detainee, receives the benefit of the “mailbox rule.” Thus, although the docket reflects a
       The Eleventh Circuit liberally construes Plaintiff’s Notice of Appeal “as a motion to

reopen the time for appeal” under Rule 4(a)(6) because Plaintiff represented “he had

recently been released from solitary confinement, where he was subject to a ‘blackout in

correspondence’ with the court.” See Remand Order at 1. To comply with the Eleventh

Circuit’s Remand Order, this Court directed the Clay County Sheriff’s Office (CCSO) to

provide mail logs, if available, and to confirm Plaintiff’s dates of incarceration. See Order

(Doc. 10). The Court also ordered Plaintiff to file an affidavit stating the date on which he

received copies of the dismissal order and judgment. Id.

       Detention Director Chris Coldiron responded on behalf of the CCSO (Doc. 12;

Coldiron Letter). Director Coldiron states the CCSO does not maintain mail logs for

incoming inmate correspondence. See Coldiron Letter at 1. However, he was able to

confirm Plaintiff’s dates of incarceration. Of relevance, Plaintiff was released from custody

on September 22, 2018, but was subsequently returned to CCSO custody on December

7, 2018. Id. Accordingly, Plaintiff was not being held on October 1, 2018, when the Clerk

mailed him copies of the dismissal order and judgment. See id. In his responsive Affidavit

(Doc. 11; Affidavit), Plaintiff swears under penalty of perjury that, after his release on

September 22, 2018, he went to the CCSO on at least five occasions to collect his mail,

but he did not receive the dismissal order and judgment entered in this case. See Affidavit

at 1. Plaintiff asserts he was held in confinement from August 5 through September 21,

2018, and again from December 7 through December 9, 2018, implying he was unable

to receive mail during those periods. See id.



filing date of December 21, 2018, the Court utilizes the mailing date as the date of
Plaintiff’s filing.


                                             2
       Federal Rule of Appellate Procedure 4(a)(6) provides the district court may reopen

the time to file an appeal for a period of fourteen days only if the following conditions are

satisfied:

              (A) the court finds that the moving party did not receive notice
              under Federal Rule of Civil Procedure 77(d) of the entry of the
              judgment or order sought to be appealed within 21 days after
              entry;

              (B) the motion is filed within 180 days after the judgment or
              order is entered or within 14 days after the moving party
              receives notice under Federal Rule of Civil Procedure 77(d)
              of the entry, whichever is earlier; and

              (C) the court finds that no party would be prejudiced.

Fed. R. App. P. 4(a)(6). Upon review, the Court finds Plaintiff did not receive notice of the

entry of the Court’s judgment within 21 days after entry. The Clerk entered judgment on

October 1, 2018 and mailed copies to Plaintiff the same day. Even though the copies

were not returned as undeliverable, it is clear Plaintiff was no longer being detained on

October 1, 2018, see Coldiron Letter at 1, and Plaintiff swears that despite attempts to

retrieve his legal mail from CCSO, he did not receive a copy of the judgment. See Affidavit

at 1. Plaintiff does not say on what date he received notice of the Court’s entry of

judgment. However, it appears Plaintiff did not receive notice of entry of the judgment

until after he was detained again on December 7, 2018, and possibly not until his release

from confinement on December 9, 2018. Even assuming Plaintiff received notice of the

entry of judgment on the day he was detained, December 7, 2018, he filed his Notice of

Appeal within 14 days of receiving such notice, on December 19, 2018.

       Accordingly, the Court finds Plaintiff is entitled to relief under Rule 4(a)(6) because

the record demonstrates he did not receive notice of the judgment within 21 days of its



                                              3
entry, and Plaintiff filed his Notice of Appeal within 14 days of receiving notice of the

judgment’s entry. Moreover, the Court finds no party would be prejudiced by the re-

opening of the time for appeal. Indeed, because the Court dismissed Plaintiff’s Complaint

prior to directing service of process pursuant to its screening obligation under §

1915(e)(2)(B), the only party to the action is Plaintiff.

       The Clerk shall return the case to the Eleventh Circuit, as supplemented, for

further proceedings.

       DONE AND ORDERED at Jacksonville, Florida, this 29th day of March, 2019.




Jax-6
c:
Walter H. Cary, III




                                               4
